Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Diego Pub. No. (US 2015/0078843 Al) "Diego" in view of Harif Patent No. (US 8,870,499 B2) "Harif".
Regarding claim 1, Diego teaches (Figures 12-13) a modular cutter assembly (10, 30), the cutter assembly (10, 30) comprising: a base (30); a cutting member (10) wherein the cutting member (10) is made of a different material than the base (30) (Paragraphs 61 and 69 indicate the toolholder (30) is made of steel, while the cutting element of the tool (10) is made of a hard metal), the cutting member (10) being removably attached to the base (30) by a mechanical attachment (71) (Paragraph 83 indicates the tool (10) is removably attached to the toolholder (30) by a screw (71)), as shown in Figure 12;


the cutting member (10) comprising a second shoulder (15) and a second leg (13) extending in a second direction that is opposite of the first direction, the second leg (13) including a terminal free terminal end (11), shown in Figure 12;
the first (33) and second (13) legs being aligned in overlapping fashion to define a lap joint, wherein the free terminal end (35) of the first leg (33) contacts the second shoulder (15) of the cutting member (10) and the free terminal end (11) of the second leg (13) contacts the first shoulder (31) of the base (30) (Paragraph 84, lines 3-6 indicate the lower face (11), rear face (13), and abutment face (15) about the lower face (31), front face (33), and upper face (30), therefore forming a lap joint), as shown in Figure 13;
the first leg (33) comprising a first bore (40) and the second (56) comprising a second bore (19), and the assembly (10, 30) further comprising a screw (71) that is received within the first (40) and second bore (56) to secure the base (30) to the cutting member (10) (Paragraph 85 indicates the screw (71) is inserted through the hole (40) of the toolholder (30) and screwed into the threaded blind hole (19) of the tool (10)), as shown in Figure 12;
Diego's modular cutter assembly teaches wherein the first and second legs have terminal ends that abut the adjacent shoulders, but does not teach prior to insertion of the screw, a central axis of the first bore and a central axis of the second bore are misaligned.

It would have been obvious to one of ordinary skill to have modified Diego by modifying his bolt and bores so that they are misaligned and the bolt and cutting member bore have an oblique mating, as taught by Harif. The motivation to do so is the ability to exert pressure on the shoulders, so as to more firmly secure the cutting member.  After this modification, the 1st and 2nd legs will be aligned and the 1st and second bores misaligned prior to screw insertion, and the leg terminal ends abut the shoulders.
Regarding claim 6, the modular cutting assembly (10, 30) of claim 1, wherein one or both of the free end (35) of the first leg (33) and the free end (11) of the second leg (13) includes an end surface having a chamfer (Figure 12 indicates the upper face (35) of the toolhoider (30) and the lower face (11) of the tool (10) both include a chamfer).
Regarding claim 9, the modular cutter assembly (10, 30) of claim 1, wherein one of the modified first and second bores (248) includes a counter-sink and the modified screw (246) includes a head that mates with the counter sink as the screw (246) is inserted into the bores (Harif's Figure 17 and 18 show a countersink on the bottom of the cutting member.  Figures 1 and 22-24 show the countersink can work on the top as well.  

Regarding claim 11, the modular cutter assembly (10, 30} of claim 10 wherein, the compression force (B) includes compressing the free end (11) of leg (56) of the cutting member (10) and the shoulder (31) of the base (30) against each other and compressing the end (35) of the leg (33) of the base (30) and the shoulder (15) of the cutting member (10) against each other (Paragraphs 84 and 102 indicate compression of the lower face (11) and lower face (31) against each other, and the compression of the upper face (35) and abutment face (15) against each other), as shown in Figures 1 and 13.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Diego in view of Harif, as applied to claim 1, in further view of Lay Pub. No. (GB 2577077 A) "Lay".
Regarding claim 12, Diego in view of Harif teaches most of the elements of the current invention as stated above. The cutting member of Diego in view of Harif is not made from a carbon or diamond compound material.


It would have been obvious to modify Diego in view of Harif to have the cutting member be made from a diamond compound material, as taught by Lay, since such a modification would result in a highly wear-resistant cutter.

Claims 13,18,21-23 are rejected under 35 U.S.C. 103 as being unpatentable Diego Pub. No. (US 2015/0078843 Al) "Diego" in view of Harif Patent No. (US 8,870,499 B2) "Harif" and in further view of Yoshino Patent No. (US 8,801,345 B2) "Yoshino".
Regarding claim 13,18,21-23, Diego in view of Harif teaches the limitations of a modular cutter that are the same as claims 1-11 are met as set forth above. Diego's cutting tool is employed in turning machines (Paragraph 2), but Diego does not show his turning machine and thus Diego is also silent regarding the machine further comprising a lever. Yoshino teaches a turning machine comprising a lever (18) (Yoshino's Col.7, lines 26-28 indicate the upper saddle (18) provides a cutting angle to the cutter tool (19) by pivoting), as shown in Yoshino's Figure 4.
It would have been obvious to use Diego's cutting tool on Yoshino's turning machine having a lever since such a modification would result in accurately adjusting the cutting angle equal to the angle at which the work has large dynamic rigidity in order to suppress chatter vibration (line 26, column 2, and elsewhere).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Diego in view of Harif and Yoshino, as applied to claim 13, in further view of Lay Pub. No. (GB 2577077 A) "Lay".
Regarding claim 24, Diego in view of Harif and Yoshino teaches most of the elements of the current invention as stated above. The cutting member of Diego in view of Harif and Yoshino is not made from a carbon or diamond compound material.
However, Lay teaches a similar modular cutter assembly (10) wherein the cutting member (14) is made from a carbon or diamond compound material (Col. 9, lines 21-23 indicate the bulk material of the cutting tool (14) is polycrystalline diamond (PCD)).
It would have been obvious to modify Diego in view of Harif and Yoshino to have the cutting member be made from a diamond compound material, as taught by Lay, since such a modification would result in a highly wear-resistant cutter.

Applicant's arguments have been fully considered.
Applicant’s amendments to claims 1 and 13 have successfully overcome the rejection under 35 USC 103.  However, Examiner was able to make a new 103 rejection using a different embodiment from Harif, namely figures 17 and 18.
	Made of record but not relied on are several patents showing pertinent securing of cutting members and other tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724